Citation Nr: 1024256	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1958.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
The Veteran's appeal was subsequently transferred to the RO 
in New York, New York.  

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated September 2007.  A February 2009 Board decision denied 
the Veteran's claim for entitlement to service connection for 
a right knee disorder.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2009, the Court 
granted a Joint Motion to Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its Joint Motion, the Court notes that the Veteran sought 
service connection of a right knee disorder.  Specifically, 
the Veteran contended that his right knee disorder was caused 
by an in-service motor vehicle accident.  

The Court noted that in its September 2007 remand, the Board 
specifically requested that the Veteran be provided with a VA 
examination by an orthopedist to ascertain the nature and 
etiology of any existing right knee disorder.  The Board 
ordered the VA examiner to specify the nature of each and 
every disability of the Veteran's right knee and provide an 
opinion as to whether it was at least as likely as not (50 
percent of higher degree of probability) that any right knee 
disability that is present began during service or is 
otherwise related to any incident of service, to include a 
motor vehicle accident in March 1956.  The Veteran was 
provided with a VA examination, and the examiner provided the 
opinion that "SMR's are non-contributory to any problem with 
it in service, it is not cause by/a result of military 
service."  However, the Court found that the VA examiner's 
opinion was inadequate, and thus the examination was not 
within substantial compliance with the Board's September 2007 
remand.  See Stegall v. West, 11 Vet.App. 268, 270-271 
(1998).  As such the parties agreed that it was necessary to 
secure a medical opinion which clearly addressed the nature 
and etiology of the Veteran's right knee disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for the disability on appeal.  After the 
Veteran has signed the appropriate releases, 
those records not already on file should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be made to 
obtain all available VA treatment records.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination by an orthopedist to determine 
the etiology of all current right knee 
pathology.  The claims file must be provided 
to and reviewed by the examining physician 
prior to the entry of any opinion.  The 
examiner should state whether it is at least 
as likely as not, (i.e. is there a 50/50 or 
greater chance), that a current right knee 
condition had its onset during service or is 
otherwise related to service.  In addressing 
the question, the examiner must take into 
account the appellant's assertions that his 
right knee disorder is related to his 1956 
motor vehicle accident during his active 
service.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner must be accomplished and any such 
results must be included in the examination 
report.  A complete rationale for all 
opinions expressed must be provided.  

3.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.
 
4.  After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the Veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


